Citation Nr: 0402697	
Decision Date: 01/30/04    Archive Date: 02/05/04

DOCKET NO.  02-00 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Evaluation of Raynaud's disease, rated as 40 percent 
disabling prior to December 21, 2001.

2.  Evaluation of Raynaud's disease, rated as 60 percent 
disabling from December 21, 2001.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from February 1986 to 
December 1988.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2000 rating determination 
of the Reno, Nevada Department of Veterans Affairs (VA) 
Regional Office (RO) granting service connection for 
Raynaud's disease and assigning it a 10 percent rating 
effective from December 8, 1999.  A September 2002 rating 
decision evaluated the disability as 40 percent disabling 
effective from December 8, 1999, and as 60 percent disabling 
from December 21, 2001.

The veteran's December 2001 VA Form 9 constitutes an informal 
claim for service connection for depression.  This matter is 
referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  The veteran had two or more digital ulcers and a history 
of characteristic attacks prior to December 21, 2001, but no 
autoamputation of one of more digits.

2.  The veteran has had two or more digital ulcers and a 
history of characteristic attacks since December 21, 2001, 
but no autoamputation of one of more digits.


CONCLUSIONS OF LAW

1.  Raynaud's disease was 60 percent disabling prior to 
December 21, 2001.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321, 4.104, Diagnostic Code 7117 (2003).

2.  Raynaud's disease is no more than 60 percent disabling.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.104, 
Diagnostic Code 7117 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

There has been a significant change in the law during the 
pendency of the appeals with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) [now codified at 38 U.S.C.A.  § 5100 et 
seq. (West 2002)].  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded), withdrawn sub nom. Morton v. Gober, 14 Vet.App. 
174 (2000) (per curiam order).  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim, and to inform the veteran 
of which information and evidence is to be provided by the 
claimant, and which evidence, if any, it would attempt to 
obtain on the claimant's behalf.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159 (2003).  The record shows 
that VA has met its duties.  The veteran was notified of 
evidence and information needed to substantiate and complete 
his claim and who had what duties in numerous items of 
correspondence including the March 2001 VCAA letter to him.  
That letter advised him of VA's duty to notify him about his 
claim, that medical evidence was required, that it was his 
duty to make sure all non-federal records are received by VA, 
what he needed to do about submitting medical evidence, what 
his responsibilities were, what VA would do concerning 
Federal Agencies' records, that he could submit additional 
evidence, that he should tell VA of any VA treatment he 
received, and what VA would do if it did not hear from him.

The Board concludes that the discussions in the 
correspondence sent to the veteran informed him of the 
information and evidence needed to substantiate his claim and 
complied with VA's notification requirements.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The September 2002 
rating decision constituted an amended initial rating and 
followed the VCAA letter.  Pelegrini v. Principi, No. 01-944 
(U.S. Vet. App. Jan. 13, 2004).

Second, VA has a duty to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.103 
(2003).  Examination reports and treatment records have been 
requested and obtained.  Reasonable attempts were made to 
obtain identified relevant evidence.

VA's development and adjudication of the veteran's claim were 
consistent with the VCAA and the amendments to 
38 C.F.R. §§ 3.103, 3.159 and 3.326(a) and no further action 
is necessary.  VA's duties have been fulfilled.

Analysis

Disability ratings are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Separate diagnostic 
codes identify the various disabilities.  38 C.F.R. Part 4.  

The veteran filed his original claim in December 1999.  He is 
rated under 38 C.F.R. § 4.104, Diagnostic Code 7117.  

Under Diagnostic Code 7117, a 10 percent evaluation is 
warranted when there are characteristic attacks occurring one 
to three times a week.  A 20 percent evaluation is warranted 
when there are characteristic attacks occurring four to six 
times a week.  A 40 percent evaluation is warranted when 
there are characteristic attacks occurring at least daily.  A 
60 percent evaluation is warranted when there are two or more 
digital ulcers and a history of characteristic attacks.  A 
100 percent evaluation is warranted with two or more digital 
ulcers plus autoamputation of one or more digits and history 
of characteristic attacks.  According to the note following 
these criteria, characteristic attacks consist of sequential 
color changes of the digits of one or more extremities 
lasting minutes to hours, sometimes with pain and 
paresthesias, and precipitated by exposure to cold or by 
emotional upsets.  Further, the note dictates that these 
evaluations are for the disease as a whole, regardless of the 
number of extremities involved or whether the nose and ears 
are involved.  38 C.F.R. § 4.104, Diagnostic Code 7117 
(2003).  

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding 
that in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  Fenderson, 12 Vet. App. at 126-28.  We conclude that 
the disability has not significantly changed and that a 
uniform rating is warranted.

A January 1992 private medical record states that the veteran 
had small wounds on the tips of his second and third fingers.  
A July 1993 private medical record indicates that the veteran 
had healed gangrene and occasional pain in his fingers.  
There was no further evidence of necrotic areas of his 
fingertips.  

A March 1998 VA medical record indicates that clinically, 
three of the veteran's fingertips showed slight ulcerations.

A January 1999 VA medical record notes that the veteran had 
infarcts of his fingertips and/or nail beds and that his skin 
exhibited a 3-color phase reaction.  The assessment was 
scleroderma with progressive vasospastic reactions.

A March 2000 VA medical record shows very cold feet and hands 
with sclerodactyly with infarcts of the veteran's 
extremities.  The assessment was that his chronic problem was 
sclerodermal variant.

A September 2000 private examination report addressed to VA 
indicates that the veteran's fingers were examined and 
demonstrated a cold cyanotic appearance.  They were cool to 
the touch with the skin slightly thicker than normal.  The 
examiner indicated that the veteran's problem could progress 
to Buerger's disease with loss of fingers from necrosis.

In January 2001, the veteran stated that he was having 
attacks of Raynaud's disease several times a day every day.  

In the veteran's December 12, 2001 VA Form 9, he reported 
that VA had failed to take into consideration his history of 
characteristic attacks from 1988 to present which had 
increased in severity to the point that he does get 
ulcerations and in fact about 3/4" of his fingertips turn 
black and rot off, and new skin has to grow.  He stated that 
this occurred on his feet also.

In March 2002, the veteran stated that he then had three 
ulcers with another one starting.

An April 2002 VA medical record shows that clinical 
examination revealed a very small ulceration on the right 
second and third fingertips.  

The veteran's March 1998 VA medical record shows that he had 
ulcerations on three fingertips.  The veteran's December 12, 
2001 statement indicates that ulcerations started occuring 
sometime between 1988 and December 12, 2001.  Therefore, the 
Board concludes that the veteran had two or more digital 
ulcers before December 21, 2001.  Accordingly, a 60 percent 
rating is warranted prior to December 21, 2001.

The evidence establishes that the veteran has had 
characteristic attacks and ulcers.  However, an evaluation in 
excess of 60 percent requires autoamputation.  The veteran 
does not contend and the evidence does not show that he has 
had autoamputation of one of more digits.  Accordingly, a 
disability rating in excess of 60 percent is not warranted 
under Diagnostic Code 7117.  

The Board has considered rating the veteran's disability of 
his extremities under 38 C.F.R. § 4.118, Diagnostic Code 
7821, since scleroderma and sclerodactyly have been assessed 
and since the Board concedes that the extremity symptoms 
being described are manifestations of his service-connected 
disability.  However, Diagnostic Code 7821 does not provide 
for a disability rating greater than 60 percent and its 
criteria overlap with 7117.  Providing separate ratings would 
be pyramiding.  38 C.F.R. § 4.14 (2003).  

The Board can find no other Diagnostic Code which would 
benefit the veteran.  See Butts v. Brown, 5 Vet. App. 532, 
538 (1993) (en banc); Pernorio v. Derwinski, 2 Vet. App. 625, 
629 (1992); Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the case to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (2003) for the claim on 
appeal.  This regulation provides that to accord justice in 
an exceptional case where the schedular standards are found 
to be inadequate, the field station is authorized to refer 
the case to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for such 
an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked inference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  The U.S. 
Court of Appeals for Veterans Claims (Court) has held that 
the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2003) in 
the first instance.

However, the Board is not precluded from raising this 
question, and in fact is obligated to liberally read all 
documents of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  The Board notes that the veteran works 
in his family restaurant according to a March 2000 VA medical 
record and has impairment with grasping objects and hand 
cramping and can not wash dishes according to his December 
2001 statement.  Marked interference with employment is not 
shown, and there have been no recent hospitalizations due to 
the disability at issue.  Having reviewed the record with 
these mandates in mind, the Board finds no basis for further 
action on this question. VAOPGCPREC. 6- 96 (1996).

The preponderance of the evidence is against a disability 
rating greater than 60 and there is no doubt to be resolved.  
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App.49, 55 
(1991).


ORDER

Entitlement to a 60 percent rating for Raynaud's disease 
prior to December 21, 2001 is granted, subject to the 
controlling regulations applicable to the payment of monetary 
benefits.

Entitlement to a disability rating in excess of 60 percent 
for Raynaud's disease is denied.  




	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



